United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-2479WA
                                  _____________

Carolyn Joyce Windham,                    *
                                          *
                     Appellant,           *
                                          * Appeal from the United States
       v.                                 * District Court for the Western
                                          * District of Arkansas.
City of Lowell, Arkansas; William         *
James Kruse, police officer, Individually *      [UNPUBLISHED]
and in his official capacity,             *
                                          *
                     Appellees.           *
                                   _____________

                           Submitted: December 23, 1997
                               Filed: January 5, 1998
                                _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

       Carolyn Joyce Windham appeals the district court's adverse grant of summary
judgment in her 42 U.S.C. § 1983 suit against the City of Lowell, Arkansas (City), and
former police officer William James Kruse. Windham was seriously injured when a car
driven by Kruse struck the vehicle Windham was driving. At the time of the collision,
Kruse was attempting to join the high-speed pursuit of another vehicle. Windham
brought this action contending Kruse violated her substantive due process rights by
affirmatively placing her in a position of danger, and the City violated her rights by
failing sufficiently to train its police officers about high-speed pursuits. The district
court granted summary judgment to Kruse and the City, concluding Windham had
failed as a matter of law to show a substantive due process violation. Windham
appeals.

       We review a grant of summary judgment de novo, and will affirm if the record,
viewed in the light most favorable to Windham, shows there is no genuine issue of
material fact, and the City and Kruse are entitled to judgment as a matter of law. See
DeBord v. Board of Educ. of Ferguson-Florissant Sch. Dist., 126 F.3d 1102, 1104 (8th
Cir. 1997).

        While other circuits have set forth various formulations of the minimum level of
culpability required to sustain a claim under section 1983 for a denial of substantive due
process, we have declined to do so. See Gregory v. City of Rogers, 974 F.2d 1006,
1012 (8th Cir. 1992). We have held gross negligence does not implicate the due
process clause. See Myers v. Morris, 810 F.2d 1437, 1468 (8th Cir.), cert. denied, 484
U.S. 828 (1987). After careful review of the record and the parties' briefs, and viewing
the evidence in the light most favorable to Windham, we believe Kruse's actions fail as
a matter of law to constitute a denial of substantive due process. Cf. Roach of City of
Frederickstown, 882 F.2d 294, 297 (8th Cir. 1989). In the absence of an underlying
constitutional violation by Kruse, the City cannot be liable for inadequate training. See
id. at 298.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                           -2-